Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While paragraph 0021 of the present specification discloses “the oral composition according to this invention achieves uniform distribution of the active substance in the composition--the tests of uncoated tablets and capsules have not established any deviations in the alkaloid content out of ±5.0% of the average alkaloid content”, it does not appear to provide adequate support for the limitation “less or equal to ±5.0%” recited in line 3 of claim 7.  The limitation “less or equal to” permits alkaloid content ranges that does not appear to have support from the present specification.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. WO 2011/064797 A2 or Klepczynska et al. EP 2957280 A1, in view of Chan et al. US 2005/0123502 A1.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al. WO 2011/064797 A2 or Klepczynska et al. EP 2957280 A1, in view of Chan et al. US 2005/0123502A1, further in view of Bull et al. US 2011/0098265 A1 and Bieley US 2010/0021570 A1.
These rejections have been withdrawn in view of the Amendment filed 08/08/2022.

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klepczynska et al. EP 2957280 A1, in view of Wahl et al. US 9,387,172 and Chan et al. US 2005/0123502 A1  
Klepczynska teaches a solid composition comprising 0.1-3% by weight of cytisine as an active substance, 20-75% by weight of microcrystalline cellulose, diluent, binder, disintegrant, glidant, and the like.  See paragraph 0025.  Tablet comprising 1.5 mg of cytisine is found in paragraph 0026 and claim 10.  Tablet comprising up to 2% colloidal silicon dioxide, and up to 2.5% magnesium stearate is found in paragraphs 0028-0029.  Solid dosage form includes tablet and capsule is found in paragraph 0032.  Cytisine having the claimed D90 particle diameter and particle uniformity is found in paragraph 0021.  Cytisine as a plant alkaloid is found in paragraphs 0002. 
Klepczynska does not expressly teach the claimed solubility of cytisine.  However, the burden is shifted to Applicant to show that the cytisine disclosed in Klpczynska does not expressly have the claimed property, namely, the solubility.  Further, the use of cytisine having the claimed solubility in solid pharmaceutical composition is known in the art.  See for example the teaching in Wahl teaches a solid dosage form comprising cytisine having solubility that falls within the claimed range.  See column 1, and Table 5a.  
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to include cytisine in view of the teaching of Wahl.  This is because Wahl teaches the use of cytisine having the claimed solubility in a solid dosage forms is known in the art, and this is because Wahl teaches cytisine having the claimed particle size will result in a solubility that falls within the claimed range.   
Klepczynska does not expressly teach excipients include calcium sulphate.  Chan teaches an oral composition comprising nicotine active such as lobeline.  See abstract and paragraph 0013.  The composition is in the form of table or capsule comprising excipients including binder, disintegrant, glidant, and filler.  Filler includes calcium sulphate in an amount between 50% and 99%.
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to, by routine experimentation include calcium sulphate in an amount that falls within the claimed range with the expectation of at least similar result.  This is because Chan teaches the use of calcium sulphate as an excipient in oral dosage forms is known in the art, this is because Chan teaches the use of calcium sulphate as an excipient useful for dosage forms comprising plant alkaloid, and this is because Blatt and Klepczynska teach oral dosage forms that comprise excipients known in the art.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klepczynska et al. EP 2957280 A1, in view of Wahl et al. US 9,387,172 and Chan et al. US 2005/0123502A1, further in view of Bull et al. US 2011/0098265 A1 and Bieley US 2010/0021570 A1.
Klepczynska is relied upon for the reasons stated above.  While the inclusion of amino acid is optional, and in the case that Applicant amending the claims to include amino acid.  Klepczynska does not expressly teach the inclusion of amino acid, as well as the use of alkaloid for the treatment of substance dependency.  However, the use of the claimed alkaloid for the treatment of substance abuse is known in the art.  See for example the teaching in Bull and Bieley.

Bull teaches a composition comprising galantamine and amino acid such as cysteine or tryptophan.  See abstract, and paragraphs 0012 and 0044-0045.  The composition can be in solid dosage form such as tablet or capsule.  See paragraph 0032 and 0059.  The claimed amount of amino acid is found in paragraph 0012.  The use of the composition to reduce substance dependency is found in the abstract; and paragraph 0009.
Bieley teaches a composition comprising combination of compounds such as 5-HTP and tryptophan for smoking cessation treatment by reducing nicotine craving.  See abstract and paragraphs 0009-0020.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine alkaloid and amino acid in a composition suitable for the treatment of substance dependency in view of the teachings in Bull and Bieley.  This is because the Bull and Bieley references teach that using combination of alkaloid and amino acid for the treatment of substance abuse is known in the art.

Response to Arguments
Applicant’s arguments filed 08/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615